      Case 7:18-cr-00007-WLS-TQL Document 80 Filed 08/19/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION
UNITED STATES,                              :
                                            :
v.                                          :       CASE NO.: 7:18-cr-7 (WLS)
                                            :
KENNETH VERNON HUTTO,                       :
                                            :
       Defendant.                           :
                                            :
                                           ORDER

       This matter was remanded for re-sentencing and transferred to this Judge on June 4,

2021 at the direction of the United States Court of Appeals for the Eleventh Circuit. (See Docs.

73; 74.) Sentencing before this Court was initially scheduled to occur at 3:00 p.m. on July 28,

2021 in Albany, Georgia. Both Parties were initially ordered to file briefs outlining and

discussing any outstanding issues, disputes, and arguments expected to be raised at the

sentencing hearing no later than Wednesday, July 14, 2021 (Doc. 77).

       The sentencing hearing was continued for good cause shown to 2:00 p.m. on

Wednesday, September 1, 2021 in Albany, Georgia (Doc. 79). The continuance was granted

so that defense counsel could procure certain medical records counsel would present on

Defendant’s behalf at sentencing based upon Defendant’s Unopposed Motion to Continue

Sentencing, filed July 9, 2021 (Doc. 78). To date no briefs have been filed.

       Counsel for Defendant is hereby ORDERED to file a written brief outlining and

discussing any outstanding issues, disputes, and arguments expected to be raised at the

sentencing hearing within seven days, and no later than August 25, 2021 and the

Government is hereby ORDERED to respond within five days. Otherwise defense counsel

shall file a motion for extension explaining why more time is needed. The briefs should be no

                                                1
      Case 7:18-cr-00007-WLS-TQL Document 80 Filed 08/19/21 Page 2 of 2




longer than twenty (20) pages in length. Thereafter, the Court will determine if any additional

conferences will be necessary or helpful in advance of the scheduled sentencing hearing.




       SO ORDERED, this 19th           day of August 2021.

                                           /s/ W. Louis Sands
                                           W. LOUIS SANDS, SR. JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
